MA~/04/ 2021/THU 04:49 PM
          8:20-cr-00327-RFR-SMB                                         FAX No. Page 1 of 1 - Page ID # 141
   ·-· · ·· - · - ·   · -·-· -· ······· -···· · -····· Doc # 73 Filed: 03/05/21                         P. 002



                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF NEBRASKA
             UNITED STATES OF AMERJCA,
                                                                               CASE NO. 8:l0CR-317
                                    Plaintiff,
                      vs.
                                                                           WAIVER OF PERSONAL
             YUAN GAO,                                               APPEARANCE AT ARRAIGNMENT
                                                                             AND ORDER
                                    Defendant.

                      Pursuant to Federal Rule of Criminal Procedure l0(b), the defendant hereby waives
            personal appearance at the arraignment on the charges currently pending against the defendant in
            this court.
                      (1)   The defendant affirms receiving a copy of the superseding indictment;
                      (2)   The defendant understands the right to appear personally before the Court for an
            arraignment on the chatge[s]1 and voluntarily waives that right; and
                      (3)   The defendant pleads not guilty to all counts of the superseding indictment.




            ~                         e-'1----                    Date

                                                         ORDER
                      IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
            plea to all counts is entered on record with the Clerk of Court.


                      DATED this _5_ day of_March         21
                                            _ __ _ ___, 20_.

                                                                  BY THE COURT:



                                                                  MAGISTRATE nJDGE
                                                                  UNITED STATES DISTRICT COURT
